Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/13/2021 is acknowledged and has been entered. The 35 U.S.C. 112 and 103 rejections have been overcome and are withdrawn.
Claims 10, 11, 14-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Malach et al (US 2010/0220306) disclose (Fig. 10 and corresponding text) an illumination apparatus comprising: a light source apparatus including an LED array (70, see [0050]) and a controller (80), the LED array including a plurality of subunits (subunits are arbitrarily defined), the controller being configured to control the plurality of LED chips (see Fig. 10 and [0059]); a condenser lens having positive power (see Fig 10, which shows that the condenser 30 condenses light); an optical integrator (fly’s eye array 34),  and wherein the controller controls an output of at least one of the plurality of LED chips [0059], thereby changing a light intensity distribution that the plurality of LED chips forms on a predetermined surface (in the image plane 50). 
Fukawaza (JP 2018022884A, portions of machine translation, previously made of the record, are cited) discloses (Fig. 2 and associated text) an illumination apparatus including an LED array including a plurality of subunits (20) wherein each of the plurality of subunits including a plurality of square-shaped LED chips (LED elements 30) arranged at a same orientation on a substrate (10) wherein the LED chips included in a first subunit and the LED chips included in a second subunit different from the first subunit are oriented at different angles from each other (Fukawaza’s Abstract teaches 
The prior art does not anticipate or render obvious alone or in combination a controller the controls the first subunit and the second subunit to differentiate the intensity of light emitted from the first subunit and intensity of light emitted from the second subunit, thereby changing a light intensity distribution that the plurality of LED chips forms on a predetermined surface, in the combination required by the claims,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/18/2021